Exhibit 99.1 Interim Financial Statements For the period ended June 30, 2010 Balance Sheets Unaudited (amounts in thousands of Canadian dollars) As at June 30, 2010 As at December 31, 2009 ASSETS Current Cash and cash equivalents $ $ Accounts receivable and deposits (note 3) Inventory Property, plant and equipment $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Hedging instruments (note 8b) Long-term debt (note 4) Obligation under capital lease (note 10) Asset retirement obligation (note 5) SHAREHOLDERS’ EQUITY (note 6) Capital stock Contributed surplus Deficit ) ) $ $ See accompanying notes to the financial statements OPTI CANADA INC. – 2 – 2 Statements of Loss, Comprehensive Loss and Deficit Unaudited Three months ended June 30, Six months ended June 30, (amounts in thousands of Canadian dollars, except per share amounts) Revenue Petroleum sales $ Power sales Royalties ) Expenses Operating expense Diluent and feedstock purchases Transportation Interest, net General and administrative Financing charges Realized loss/(gain) on hedging instruments ) ) Foreign exchange loss/(gain) ) ) Unrealized (gain)/loss on hedging instruments ) ) Depletion, depreciation and accretion Loss on disposal of assets - - Loss before taxes ) Income taxes Future tax recovery (note 7) - ) - ) Net loss and comprehensive loss ) Deficit – beginning of period ) Deficit – end of period $ ) $ ) $ ) $ ) Loss per share, basic and diluted $ ) $ ) $ ) $ ) See accompanying notes to the financial statements OPTI CANADA INC. – 3 – 2 Statement of Cash Flows Unaudited Three months ended June 30 Six months ended June 30 (amounts in thousands of Canadian dollars) Cash provided by (used in): Operating activities Net loss $ ) $ ) $ ) $ ) Items not affecting cash Depletion, depreciation and accretion Stock-based compensation expense ) Loss on disposal of assets - - Non-cash interest expense - - Unrealized (gain)/loss on hedging instruments ) ) Commodity hedge expense - - Foreign exchange loss/(gain) ) ) Future tax recovery - ) - ) Net change in non-cash working capital ) Financing activities Increase/(repayments) of debt ) Proceeds from share issuances - - Decrease in principal portion of capital lease obligation ) Net change in non-cash working capital ) Investing activities Property, plant and equipment additions ) Sale of assets - - - Increase/(decrease) in prepaid capital account - - ) Net change in non-cash working capital ) Foreign exchange gain/(loss) on cash and cash equivalents held in foreign currency ) ) ) (Decrease)/increase in cash ) ) Cash and cash equivalents – beginning of period Cash and cash equivalents – end of period $ See accompanying notes to the financial statements OPTI CANADA INC. – 4 – 2 OPTI Canada Inc. Notes to Interim Financial Statements - Unaudited Periods ended June 30, 2010 1. SUMMARY OF OPERATIONS OPTI Canada Inc. (OPTI) is a publicly traded Canadian company with its shares listed for trading on the Toronto Stock Exchange (Symbol: OPC).OPTI’s primary activity is the Long Lake Project (the Project), in which OPTI has a 35 percent working interest effective January 1, 2009. 2. ACCOUNTING POLICIES The interim financial statements of OPTI Canada Inc. are presented in accordance with Canadian generally accepted accounting principles (GAAP).These interim financial statements have been prepared using the same accounting policies and methods of computation as the financial statements for the year ended December 31, 2009. These interim financial statements do not contain all the disclosures required for annual financial statements.Accordingly, they should be read in conjunction with the annual financial statements and the notes thereto for the year ended December 31, 2009. Certain comparative figures have been reclassified to conform to presentation in the financial statements. 3. ACCOUNTS RECEIVABLE AND DEPOSITS June 30, 2010 December 31, 2009 Accounts receivable (i) $ $ Deposits (ii) Total accounts receivable and deposits $ $ (i)Accounts receivable Accounts receivable consist of trade receivables. (ii)Deposits OPTI has a deposit with Nexen of $11 million (2009: nil) to fund the estimated monthly operating and capital expenditures of the Project. The remaining amounts consist of prepaid insurance and property taxes. NOTES TO FINANCIAL STATEMENTS - UNAUDITED OPTI CANADA INC. – 5– 2 TABULAR AMOUNTS ARE IN THOUSANDS OF DOLLARS EXCEPT AS NOTED OPTI Canada Inc. Notes to Interim Financial Statements - Unaudited Periods ended June 30, 2010 4. DEBT FACILITIES OPTI’s debt consists of the following: June 30, 2010 December 31, 2009 Senior Notes (a) $ $ Long-term revolving credit facility (b) - Total long-term debt $ $ a) Senior Notes OPTI has US$425 million of First Lien Notes which bear interest at a fixed 9.0 percent and mature on December 15, 2012.These notes are collateralized by a first priority security interest on all OPTI’s existing and future property.At any time prior to December 15, 2010, OPTI may redeem all or part of the notes at a redemption price equal to between 106 percent and 102 percent of the principal amount, plus accrued interest.At any time after December 31, 2010, OPTI may redeem all or a part of the notes at redemption price of 102 percent of the principal amount plus accrued and unpaid interest. This redemption price declines over time and the notes can be redeemed at par subsequent to June 15, 2012.The amortized cost at June 30, 2010 was $441 million. OPTI has US$1,000 million Secured Notes which bear interest at a fixed 8.25 percent and mature on December 15, 2014.These notes are collateralized by a second priority security interest on all OPTI’s existing and future property.At any time prior to December 15, 2010, OPTI may redeem all or part of the notes at a redemption price equal between 106 percent and 104 percent of the principal amount, plus accrued interest.This redemption price declines over time and the notes can be redeemed at par subsequent to June 15, 2012. OPTI also has US$750 million Secured Notes.These notes bear interest at a fixed 7.875 percent and mature December 15, 2014.The other terms and conditions associated with these notes are substantially the same as the US$1,000 million Secured Notes described above. b) Long-term revolving credit facility OPTI has a $190 million long-term revolving credit facility.This facility matures on December 15, 2011. Amounts drawn under this facility can take the form of prime rate based loans, bankers’ acceptances, LIBOR loans or letters of credit. The facility bears interest at a floating rate based on the prime rate, bankers’ acceptance rate or at LIBOR plus a credit spread above the reference rate, while any unused amounts are subject to standby fees.During 2010 the weighted average interest rate on borrowings under this facility is 7 percent (2009 – 5.8 percent). This facility is collateralized by a first priority security interest on all present and after acquired property of OPTI. The revolving credit facility includes certain conditions precedent to all borrowings. At June 30, 2010, there was $40 million outstanding under this facility (December 31, 2009 - nil). See note 9 for discussion of the financial maintenance covenant. 5. ASSET RETIREMENT OBLIGATION OPTI’s obligations with respect to asset retirement relate to reclamation of wells, sites and facilities on which the Project operations are situated.The obligation is recognized in the period in which the obligation is created based on the estimated future reclamation cost using an weighted average credit adjusted risk freerate of 11.5 percent (2009 – 11.5 percent) and estimated inflation of 3.0 percent (2009 – 3.0 percent) annually.The total undiscounted future obligation is $114 million (2009 - $114 million). NOTES TO FINANCIAL STATEMENTS - UNAUDITED OPTI CANADA INC. – 6 – 2 TABULAR AMOUNTS ARE IN THOUSANDS OF DOLLARS EXCEPT AS NOTED OPTI Canada Inc. Notes to Interim Financial Statements - Unaudited Periods ended June 30, 2010 6. SHAREHOLDERS’ EQUITY a)Authorized Unlimited number of common shares and preferred shares without nominal or par value. b) Issued and outstanding Number of shares (thousands) Amount Common shares - December 31, 2009, and June 30, 2010 $ c)Outstanding stock options OPTI may grant stock options to executives, certain employees, consultants, and directors as determined by the Board of Directors.The exercise price of each option is determined by the Board based on the current market price of OPTI’s common shares at the date of the grant.Vesting rights are determined at the discretion of the Board.OPTI’s current outstanding options vest over a three or five-year period.The remaining number of options that are authorized for issuance under the stock option plan is 11 million. Options outstanding expire at various dates up to 2018. OPTIONS OUTSTANDING Options (thousands) Exercise price (per share) Balance December 31, 2009 $ Expired ) Balance March 31, 2010 $ Issued Expired ) Balance June 30, 2010 $ d)Contributed surplus The following outlines changes in contributed surplus: Balance December 31, 2009 $ Expensed stock-based compensation Balance March 31, 2010 Expensed stock-based compensation Balance June 30, 2010 $ 7. FUTURE INCOME TAXES Where unfavourable evidence exists, which in our case is primarily historical net field operating losses, additional considerations and evidence for recognition of future tax assets is required.We have applied management judgment and evaluated applicable factors necessary in making this determination and have concluded that the positive evidence in consideration of the estimated future cash flows based on reserve reports from our independent engineers, does not sufficiently outweigh negative factors, such as our net field operating loss in 2010, 2009 and 2008.As a result, we determined we do not meet the “more likely than not” criteria required for recognition of future tax assets. Therefore we continue to recognize a valuation allowance for the full amount of our future tax assets. NOTES TO FINANCIAL STATEMENTS - UNAUDITED OPTI CANADA INC. – 7– 2 TABULAR AMOUNTS ARE IN THOUSANDS OF DOLLARS EXCEPT AS NOTED OPTI Canada Inc. Notes to Interim Financial Statements - Unaudited Periods ended June 30, 2010 8. FINANCIAL INSTRUMENTS AND RISK MANAGEMENT a) Fair values OPTI’s financial instruments include cash and cash equivalents, accounts receivable, hedging instruments, long-term debt and accounts payable and accrued liabilities. Cash and cash equivalents are classified as Level 2 for purposes of measuring fair value.Accounts receivable are all current and less than 30 days outstanding and primarily from one customer.Due to the short-term nature of the Cash and cash equivalents and Accounts receivable, the carrying values approximate the fair values. The hedging instruments are considered to be held-for-trading and are recorded at fair value (level 2).OPTI’s Senior Notes and the revolving credit facility are recorded at amortized cost. At June 30, 2010, the estimated fair value of the First Lien Notes is US$429 million (CDN$456 million) and the estimated fair value of the Secured Notes is US$1,524 million (CDN$1,622 million). The carrying value of the revolving credit facility approximates its fair value due to the variable rate, first priority security position and short-term duration of instruments outstanding under the facility.At June 30, 2010 there was $40 million borrowed under the facility. The following table shows the expected maturity of our financial liabilities at June 30, 2010. In $ millions Total 2011 – 2012 2013 – 2014 Thereafter Accounts payable and accrued liabilities(1) $
